DETAILED ACTION

1.	The Office Action is in response to Application 17112593 filed on 12/04/2020. Claims 1-3 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 12/04/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15044836 filed on 02/16/2016.
Priority #			 Filling Data			 Country
2010-111475	                        May 13, 2010		             JP
2011-052178                          March 9, 2011                          JP 

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“side information determination section” in claim 1;
“MB setting section” in claim 1; 
“side information determination section” in claim 2;
“MB setting section” in claim 2. 


A review of the specification shows that:
“side information determination section” in claim 1 corresponds to a component 81 as found in fig. 26 and paragraph 0386 of the Specifications;
“MB setting section” in claim 1 corresponds to a component 13 as found in fig. 4 and paragraph 0205 of the Specifications;
“side information determination section” in claim 2 corresponds to a component 21 as found in fig. 1 and paragraph 0106 of the Specifications;
“MB setting section” in claim 2 corresponds to a component 23 as found in fig. 1 and paragraph 0106 of the Specifications.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-3 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 1, it recites limitations of “CU QP” in “…decodes a data present flag for a CU QP delta syntax” and “MB” in “and a MB setting section that derives a quantization parameter value”.   There is no definition of “CU QP” and “MB” before they are used. Thus the scope of the claim is unclear.

Regarding Claim 2, it recites limitations of “CU QP” in “…encodes a data present flag for a CU QP delta syntax” and “MB” in “and a MB setting section that derives a quantization parameter value”.   There is no definition of “CU QP” and “MB” before they are. Thus the scope of the claim is unclear.



Allowable Subject Matter
9.	Claims 1- 3 would be allowable if rewritten to overcome the 112(b) rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest the limitations of “that decodes a data present flag for a CU QP delta syntax and that decodes the CU QP delta syntax and sets a value of a delta variable to a first value, in a case that a value of the data present flag is equal to one and the value of the delta variable is equal to a second value; a side information determination section that derives a QP delta value, which is a difference value between a quantization parameter of a coding unit and its prediction, by using a value of the CU QP delta syntax; and a MB setting section that derives a quantization parameter value by using a quantization parameter table defined by using the QP delta value, wherein a quantization parameter encoded unit region for the CU QP delta syntax is derived by using information specifying a value of the quantization parameter encoded unit region of coding units”.
For claim 2, the prior art does not disclose or suggest the limitations of “encodes a data present flag for a CU QP delta syntax and that encodes the CU QP delta syntax and sets a value of a delta variable to a first value, in a case that a value of the data present flag is equal to one 
For claim 3, the prior art does not disclose or suggest the limitations of “decoding a data present flag for a CU QP delta syntax; decoding the CU QP delta syntax and setting a value of a delta variable to a first value, in a case that a value of the data present flag is equal to one and the value of the delta variable is equal to a second value; deriving a QP delta value, which is a difference value between a quantization parameter of a coding unit and its prediction, by using a value of the CU QP delta syntax; and deriving a quantization parameter value by using a quantization parameter table defined by using the QP delta value, wherein a quantization parameter encoded unit region for the CU QP delta syntax is derived by using information specifying a value of the quantization parameter encoded unit region of coding units”.

10. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
11.				Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423